Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 2/13/20, is a national stage entry of PCT/US2018/000130, filed on 8/15/18. PCT/US2018/000130 claims priority from prov. appl. 62545767, filed on 8/15/17. 

Status of Claims and Response to Restriction Requirement
Claims 1-4, 8-15, 17-20, and 27-28 are pending as of the response filed on 1/5/22. Claims 5-7, 16, 21-26, and 29 have been canceled. 
Applicant's election with traverse of invention II, drawn to a method of treating tuberous sclerosis; and the CDK7 inhibitor compound of formula I in the reply filed on 1/5/22 is acknowledged.  The traversal is on the ground(s) that the inventions are related as a composition and a method of treating a condition with such a composition, and given the overlap between the different inventions, there would be no undue burden on the examiner to search the inventions as a single group. Applicants have further argued the search terms used to identify art related to compound of Group I will also identify potentially relevant prior art with respect to the uses of such compounds.  This is not found persuasive because this application is a national stage entry of an international application, and restriction is proper if different inventions lack unity of invention under PCT Rule 13.2. As discussed in the restriction requirement, inventions I and II lack unity of invention because CDK7 inhibitors, the shared .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11, 15, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/22. 
Claims 1-4, 8, 12-14, and 27-28 were examined with regards to the elected CDK7 inhibitor, the compound of formula I shown in claim 8 (also referred to as THZ1), and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukanov et. al., US 20110046164 A1 (publ. 2/24/2011).
The claims are drawn to a method for treating tuberous sclerosis complex (TSC) in a subject comprising administering an inhibitor of CDK7 to a subject in need thereof, thereby treating tuberous sclerosis complex in the subject; and further administering at least one additional agent. 
It is noted that although a species election was made to the CDK7 inhibitor, formula I, a rejection is made over another species of CDK7 inhibitor to provide compact prosecution, with the understanding that the species election is not withdrawn.
Bukanov teaches methods of treating a cystic disease comprising administering a cdk inhibitor compound of formula I (Title & abstract; para [0002]). Bukanov teaches cystic diseases 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Bukanov teaches a specific embodiment wherein the compound of formula I is roscovitine (para [0002], [0025], [0084]). Bukanov further teaches administration of an agent such that the agent is present in the cell or in the patient’s body, along with combination therapy with another agent (para [0063]). Bukanov teaches roscovitine as an inhibitor of cdk2 and cdk3, as well as an inhibitor of CDK7 (para [0173]). Thus, Bukanov teaches treating TSC comprising administering roscovitine, a CDK7 inhibitor, in addition to administering another therapeutic agent, and renders the instantly claimed method prima facie obvious. Regarding the limitation of instant claim 2, “wherein the CDK7 inhibitor inhibits expression and/or activity of CDK7 by at least 10% compared to the expression and/or activity of CDK7 in a cell of the subject prior to treatment”; the limitation of instant claim 3, “wherein the CDK7 inhibitor inhibits cell proliferation or viability preferentially in TSC1 and/or TSC2 deficient cells”; and the limitation of instant claim 4, “wherein the CDK7 inhibitor reduces aberrant cell proliferation in the subject”, Bukanov teaches treatment of a cystic disease, tuberous sclerosis, comprising administering a In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukanov et. al., US 20110046164 A1 (publ. 2/24/2011) as applied to claims 1-4 and 12 above, and further in view of Gray et. al., WO 2014063068 A1 (publ. 4/24/2014).
The claim is drawn to a method for treating tuberous sclerosis complex (TSC) in a subject comprising administering the elected inhibitor of CDK7 to a subject in need thereof, of formula I, thereby treating tuberous sclerosis complex in the subject. 
Bukanov teaches as discussed previously, however, the elected compound of formula I, also known as THZ1, is not explicitly taught.
Gray teaches CDK7 inhibitor compounds for treating proliferative diseases (Title & abstract; para [0006-0007]). The compound I-23 is exemplified throughout by Gray as a CDK7 inhibitor (para [0011], [00473], [00476], Table 2A; [00485-00486], Table 4A-4B; Fig. 1A): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. This compound is identical to the elected CDK7 inhibitor of formula I, THZ1. Gray additionally teaches I-23 to inhibit other CDKs, including CDK2 (para [00479], Table 3A). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having TSC comprising administering to the subject the elected CDK7 inhibitor, THZ1, in view of the teachings of Bukanov and Gray. Bukanov teaches cdk inhibitors for treating cystic diseases such as tuberous sclerosis, and further exemplifies a compound having CDK2 and CDK7 inhibitory activity, roscovitine. Gray exemplifies the elected compound as a CDK7 inhibitor for treating proliferative diseases, and further teaches this compound to inhibit CDK2. As such, one of ordinary skill in the art would have been motivated to have administered the elected CDK7 inhibitor, THZ1, to treat TSC in a subject in need thereof because Bukanov exemplifies a compound, roscovitine, having CDK2 and CDK7 inhibitory activity for treating cystic diseases such as TSC, and Gray exemplifies the elected species as a CDK7 inhibitor for treating proliferative diseases. One of ordinary skill in the art would have been motivated to have administered the elected CDK7 inhibitor to treat a subject in need of treatment for TSC, in view of Gray’s teaching of this compound as a potent CDK7 inhibitor, in addition to having CDK2 inhibitory activity, with a reasonable expectation of success. 

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukanov et. al., US 20110046164 A1 (publ. 2/24/2011) as applied to claims 1-4 and 12 above; over Gray et. al., WO 2014063068 A1 (publ. 4/24/2014), as applied to claim 8 above; and further in view of DiMario et. al., Pediat. Clin. North Amer., vol. 62, pp. 633-648, publ. 2015.
The claims are drawn to a method for treating tuberous sclerosis complex (TSC) in a subject comprising administering the elected inhibitor of CDK7, THZ1, to a subject in need thereof, thereby treating tuberous sclerosis complex in the subject; further comprising administering at least one additional agent comprising rapamycin or an analog thereof that inhibits mTORC1 activity; and further comprising a step of detecting a genetic defect in TSC1 and/or TSC2 in the subject. 
Bukanov and Gray teach as discussed previously. However, further comprising administering rapamycin or an analog thereof; treating a cell lacking TSC1 and/or TSC2 with a CDK7 inhibitor; or detecting a genetic defect in TSC1 and/or TSC2 in the subject are not taught.
DiMario et. al. teaches tuberous sclerosis complex (TSC) as an autosomal dominant disorder characterized by cellular hyperplasia and tissue dysplasia, caused by mutations in one or both of the TSC1 and TSC2 genes (Abstract; p. 634, 1st & 3rd para). DiMario teaches TSC2 gene mutations to be more commonly found with TSC patients, with TSC1 and/or TSC2 mutations resulting in protein truncation (p. 635, 1st para). TSC2 mutations are associated with more severe clinical manifestations (p. 635, 2nd para). The cellular hyperplasia and tissue dysplasia impact multiple organ systems, and loss of function mutations in TSC1 and/or TSC2 result in constitutive mTORC1 activation (p. 636). TSC is diagnosed by selective organ imaging, laboratory testing, and genetic evaluation (p. 639, Diagnostic approach, 1st para). Clinical nd para-p. 641, Box 1). DiMario teaches pathogenic TSC1 or TSC2 mutations as those that clearly inactivate the function of the TSC1 and/or TSC2 proteins, prevent protein synthesis, or missense mutations that negatively impact protein function (p. 641, Box 1). DiMario teaches mTORC1 inhibitors such as rapamycin or everolimus have been used successfully to treat TSC related subependymal giant cell astrocytoma and renal angiomyolipomas (p. 642, 1st-2nd para). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated tuberous sclerosis complex (TSC) in a subject comprising administering the elected inhibitor of CDK7, the compound of formula I, to a subject in need thereof, thereby treating tuberous sclerosis complex in the subject; to have further administered at least one additional agent comprising rapamycin or an analog thereof that inhibits mTORC1 activity; and to have further detected a genetic defect in TSC1 and/or TSC2 in the subject, in view of the combined teachings of the cited prior art. Bukanov teaches cdk inhibitors, including the CDK2 and CDK7 inhibitor, roscovitine, for treating cystic diseases including TSC, while DiMario teaches TSC is caused by genetic defects in TSC1 and/or TSC2 genes, resulting in lack of protein products from these genes or truncated proteins. Gray exemplifies the elected species as a CDK7 inhibitor for treating proliferative diseases. DiMario teaches TSC is diagnosed by detecting pathogenic mutations in the TSC1 and/or TSC2 genes, and that some clinical manifestations of TSC are successfully controlled by the mTORC1 inhibitors, rapamycin and everolimus. Since Bukanov teaches treatment of TSC with a CDK7 . 


Claim 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bukanov et. al., US 20110046164 A1 (publ. 2/24/2011) in view of Gray et. al., WO 2014063068 A1 (publ. 4/24/2014), and further in view of DiMario et. al., Pediat. Clin. North Amer., vol. 62, pp. 633-648, publ. 2015.
The claims are further drawn to a method for reducing growth and/or proliferation in a cell lacking TSC1 and/or TSC2 comprising contacting a cell with the elected inhibitor of CDK7, THZ1, thereby reducing the growth and/or proliferation of the cell; and a method for increasing apoptosis in a cell lacking TSC1 and/or TSC2 comprising contacting a cell with the elected inhibitor of CDK7, thereby increasing apoptosis of the cell.
Bukanov teaches methods of treating a cystic disease comprising administering a cdk inhibitor compound of formula I (Title & abstract; para [0002]). Bukanov teaches cystic diseases 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Bukanov teaches a specific embodiment wherein the compound of formula I is roscovitine (para [0002], [0025], [0084]). Bukanov further teaches administration of an agent such that the agent is present in the cell or in the patient’s body, along with combination therapy with another agent (para [0063]). Bukanov teaches roscovitine as an inhibitor of cdk2 and cdk3, as well as an inhibitor of CDK7 (para [0173]). Thus, Bukanov teaches treating TSC comprising administering roscovitine, a CDK7 inhibitor. 
Bukanov doesn’t teach the elected CDK7 inhibitor, or contacting a cell lacking TSC1 and/or TSC2. 
Gray teaches CDK7 inhibitor compounds for treating proliferative diseases (Title & abstract; para [0006-0007]). The compound I-23 is exemplified throughout by Gray as a CDK7 inhibitor (para [0011], [00473], [00476], Table 2A; [00485-00486], Table 4A-4B; Fig. 1A): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. This compound is identical to the elected CDK7 inhibitor of formula I, THZ1. Gray additionally teaches I-23 to inhibit other CDKs, including CDK2 (para [00479], Table 3A). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a subject having TSC comprising administering to the subject the elected CDK7 inhibitor, THZ1, in view of the teachings of Bukanov and Gray. Bukanov teaches cdk inhibitors for treating cystic diseases such as tuberous sclerosis, and further exemplifies a compound having CDK2 and CDK7 inhibitory activity, roscovitine. Gray exemplifies the elected compound as a CDK7 inhibitor, and further teaches this compound to inhibit CDK2. As such, one of ordinary skill in the art would have been motivated to have administered the elected CDK7 inhibitor, THZ1, to treat TSC in a subject in need thereof because Bukanov exemplifies a compound, roscovitine, having CDK2 and CDK7 inhibitory activity for treating cystic diseases such as TSC, and Gray exemplifies the elected species as a CDK7 inhibitor for treating proliferative diseases. One of ordinary skill in the art would have been motivated to have administered the elected CDK7 inhibitor to treat a subject in need of treatment for TSC, in view of Gray’s teaching of this compound as a potent CDK7 inhibitor, with a reasonable expectation of success. It would have been prima facie 
Gray doesn’t teach contacting a cell lacking TSC1 and/or TSC2. 
DiMario et. al. teaches tuberous sclerosis complex (TSC) as an autosomal dominant disorder characterized by cellular hyperplasia and tissue dysplasia, caused by mutations in one or both of the TSC1 and TSC2 genes (Abstract; p. 634, 1st & 3rd para). DiMario teaches TSC2 gene mutations to be more commonly found, with TSC1 and/or TSC2 mutations resulting in protein truncation (p. 635, 1st para). TSC2 mutations are associated with more severe clinical manifestations (p. 635, 2nd para). The cellular hyperplasia and tissue dysplasia impact multiple organ systems, and loss of function mutations in TSC1 and/or TSC2 result in constitutive mTORC1 activation (p. 636). TSC is diagnosed by selective organ imaging, laboratory testing, and genetic evaluation (p. 639, Diagnostic approach, 1st para). Clinical manifestations of TSC include cardiac rhabdomyomas, hypopigmented macules, epilepsy, autism spectrum disorders, angiomyolipomas or renal cysts of the kidneys, retinal harmatomas, cortical dysplasias, subependymal nodules, among others (p. 640, 2nd para-p. 641, Box 1). DiMario teaches pathogenic TSC1 or TSC2 mutations as those that clearly inactivate the function of the TSC1 and/or TSC2 proteins, prevent protein synthesis, or missense mutations that negatively impact protein function (p. 641, Box 1).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated TSC in a subject in need thereof comprising administering the elected species of cdk7 inhibitor, or contacting a cell in a TSC subject with the elected cdk7 inhibitor, for the reasons discussed previously. Furthermore, DiMario teaches pathogenic 


Information Disclosure Statement
The IDS filed on 2/13/20 has been considered. 

Conclusion
Claims 1-4, 8, 12-14, and 27-28 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627